Illinois Official Reports

                               Appellate Court



                   People v. Jones, 2015 IL App (3d) 130053



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           DERRICK JONES, Defendant-Appellant.




District & No.    Third District
                  Docket No. 3-13-0053




Filed             May 15, 2015




Decision Under    Appeal from the Circuit Court of Will County, No. 12-CF-57; the
Review            Hon. Daniel J. Rozak, Judge, presiding.




Judgment          Affirmed.




Counsel on        Josette M. Skelnik, of State Appellate Defender’s Office, of Elgin, for
Appeal            appellant.

                  James Glasgow, State’s Attorney, of Joliet (Judith Z. Kelly, of State’s
                  Attorneys Appellate Prosecutor’s Office, of counsel), for the People.
     Panel                      PRESIDING JUSTICE McDADE delivered the judgment of the
                                court, with opinion.
                                Justices Holdridge and Lytton concurred in the judgment and opinion.




                                                   OPINION

¶1         Following a jury trial, defendant, Derrick Jones, was convicted of aggravated robbery, a
       Class 1 felony (720 ILCS 5/18-5(a) (West 2010)). The trial court found defendant
       extended-term eligible based, in part, on a prior adjudication of juvenile delinquency
       referenced in the presentence investigation report (PSI). The court imposed an extended-term
       sentence of 24 years’ imprisonment. On appeal, defendant does not challenge his conviction,
       but does challenge his extended-term eligibility. He argues that his sentence violates the rules
       set forth in Apprendi v. New Jersey, 530 U.S. 466 (2000), and Shepard v. United States, 544
       U.S. 13 (2005). We affirm.

¶2                                                     FACTS
¶3          Defendant was charged by indictment with aggravated robbery (720 ILCS 5/18-5(a) (West
       2010)) and unlawful possession of a credit card (720 ILCS 5/17-32(b) (West 2010)). Prior to
       trial, the State elected to proceed on only the first count of the indictment, aggravated robbery.
¶4          Immediately before commencement of the jury trial, the court asked if the sentencing range
       on the aggravated robbery charge, a Class 1 felony, would be 4 to 30 years. The State
       responded that this was, indeed, the case. Assistant Public Defender Litricia Payne confirmed
       to the court that the State had tendered to her a docket sheet indicating that defendant had been
       previously adjudicated delinquent on multiple counts of residential burglary and that those
       adjudications would make defendant’s sentencing range in the present matter 4 to 30 years.
       Defendant, however, refuted having any such adjudications. Payne relayed this to the court:
                    “I did speak with [defendant] regarding that court docket and it was relayed back to
                me that he did not have any priors for residential burglary. So as far as my conversation
                went on that issue I left it at if that’s the case that it’s four to 15. But the docket that was
                tendered to me did indicate adjudications for residential burglary, which would make
                him four to 30.”
¶5          The court admonished defendant that he faced a sentencing range of 4 to 30 years’
       imprisonment. Because, as the court noted, this was the first time it had admonished defendant
       on this issue, the court allowed defendant to consult further with counsel. Following the
       discussion, Payne stated that defendant still wished to proceed to trial.
¶6          The State’s evidence at trial was limited to the facts related to the aggravated robbery; no
       evidence was introduced regarding defendant’s prior adjudication of delinquency. After the
       trial, the jury returned a verdict finding defendant guilty of the charged offense. Following
       hearings on posttrial motions, the cause proceeded to sentencing.
¶7          At sentencing, the court took into account, inter alia, a PSI. In a section labeled “Prior
       Record-Juvenile,” the PSI listed a number of charges–including assault, burglary, criminal
       trespass to land, knowing damage to property, and three counts of residential burglary–brought

                                                       -2-
       in a delinquency proceeding filed under case No. 04 JD 00276. In the PSI, the description of
       that proceeding stated in part:
                   “On April 28, 2005, with the then minor, [defendant], having been adjudicated
               delinquent in the original Petition alleging Assault, and the 1st, 2nd and 3rd
               Supplemental Petitions alleging: Burglary, Criminal Trespass to Land, Knowingly
               Damage to Property and Residential Burglary, three (3) Counts. [Defendant] was
               sentenced to 5 years and 8 months Probation, until his 21st Birthday in the
               aforementioned offenses, with the first nine (9) months of Probation to be under the
               directive of Intensive Probation Supervision.”
       The State remarked that defendant was extended-term eligible, asking the court to impose a
       “lengthy” sentence. The court ultimately sentenced defendant to an extended-term sentence of
       24 years’ imprisonment. Defendant’s motion to reconsider the sentence was denied.
¶8         On appeal, defendant argues that the State failed to prove to a jury beyond a reasonable
       doubt the fact of defendant’s prior juvenile adjudication or to allege that fact in the indictment.
       Accordingly, defendant contends, the court’s decision to impose an extended-term sentence
       violated his sixth amendment right to a jury under the Supreme Court’s ruling in Apprendi, 530
       U.S. 466. Alternatively, defendant contends that the trial court improperly relied upon the PSI
       in determining the fact of defendant’s prior adjudication of delinquency, in contravention of
       the Supreme Court’s ruling in Shepard, 544 U.S. 13. The State maintains that the Apprendi
       prior-conviction exception is applicable to juvenile adjudications and, as a result, it was not
       required to submit the fact of defendant’s prior adjudication to a jury.

¶9                                             ANALYSIS
¶ 10                        I. Whether Apprendi’s Prior-Conviction Exception
                                Applies to Adjudications of Delinquency
¶ 11                                         A. Introduction
¶ 12       The offense of aggravated robbery is categorized as a Class 1 felony in Illinois. 720 ILCS
       5/18-5(a) (West 2010). The standard sentencing range for a Class 1 felony is between 4 and 15
       years’ imprisonment. 730 ILCS 5/5-4.5-30(a) (West 2010). The extended-term sentencing
       range for a Class 1 felony is between 15 and 30 years’ imprisonment. Id. Section 5-5-3.2(b) of
       the Unified Code of Corrections sets forth a number of factors that a court may consider as a
       reason to impose an extended-term sentence, including the following factor relevant here:
               “When a defendant who was at least 17 years of age at the time of the commission of
               the offense is convicted of a felony and has been previously adjudicated a delinquent
               minor under the Juvenile Court Act of 1987 for an act that if committed by an adult
               would be a Class X or Class 1 felony when the conviction has occurred within 10 years
               after the previous adjudication, excluding time spent in custody.” 730 ILCS
               5/5-5-3.2(b)(7) (West 2010).
       The offense of residential burglary–which the PSI indicated to be an underlying offense of
       defendant’s adjudication of delinquency–is, when committed by an adult, a Class 1 felony. 720
       ILCS 5/19-3(b) (West 2010).
¶ 13       In Apprendi, the United States Supreme Court held that, “[o]ther than the fact of a prior
       conviction, any fact that increases the penalty for a crime beyond the prescribed statutory
       maximum must be submitted to a jury, and proved beyond a reasonable doubt.” Apprendi, 530

                                                    -3-
       U.S. at 490. This result, the Court reasoned, was required by the fifth amendment, as well as
       the jury trial guarantees of the sixth amendment. Id. at 476; see also U.S. Const., amends. V,
       VI. In response to the decision in Apprendi, the Illinois legislature enacted section 111-3(c-5)
       of the Code of Criminal Procedure of 1963, which reads in part:
                “[I]f an alleged fact (other than the fact of a prior conviction) is not an element of an
                offense but is sought to be used to increase the range of penalties for the offense beyond
                the statutory maximum that could otherwise be imposed for the offense, the alleged
                fact must be included in the charging instrument or otherwise provided to the defendant
                through a written notification before trial, submitted to a trier of fact as an aggravating
                factor, and proved beyond a reasonable doubt.” 725 ILCS 5/111-3(c-5) (West 2010).
¶ 14       Defendant argues that the State failed to fulfill these requirements with respect to the
       adjudication of delinquency, which was used to make him eligible for an extended-term
       sentence.1 Therefore, defendant contends, the trial court’s decision to impose an extended-
       term sentence violated the Supreme Court’s directive in Apprendi, and, in turn, the Illinois
       statute codifying the Apprendi decision. The State counters that defendant’s adjudication of
       delinquency should fall under the Apprendi exception for prior convictions and that the State
       was therefore not required to prove that fact to the jury.
¶ 15       Although defendant asserts that our supreme court has already decided this issue, his
       reliance upon People v. Taylor, 221 Ill. 2d 157 (2006), is misplaced. In Taylor, the court found
       that a prior juvenile adjudication does not satisfy the statutory definition of “conviction” for
       the purposes of the escape statute (720 ILCS 5/31-6(a) (West 1998)). Taylor, 221 Ill. 2d at
       163-64. However, the court stated expressly that “[t]he question before us is to be
       distinguished from the somewhat analogous issue of whether a juvenile adjudication is
       considered a ‘prior conviction’ for sentencing enhancement purposes under Apprendi.” Id. at
       173. Though the court briefly discussed the split among the federal circuits concerning the
       Apprendi issue, it explicitly did not rule on the issue: “We take no position here with respect to
       the division among the federal circuits. *** [T]he primary issue here turns on a question of
       statutory construction, while the principal issue in the federal cases turned on whether an
       adjudication could be classified as a prior conviction for Apprendi purposes ***.”
       Id. at 175-76.
¶ 16       Thus, contrary to defendant’s position, the question of whether an adjudication of
       delinquency falls under Apprendi’s prior-conviction exception–and whether the State may in
       turn forego proving the adjudication to a jury before it may be used for sentence
       enhancement–remains unsettled in Illinois. Indeed, it appears that it is a matter of first
       impression for this or any other reviewing court in the state.
¶ 17       Before addressing the issue itself, we note–and defendant concedes–that defendant failed
       to preserve the issue for appeal by raising a contemporaneous objection and raising the issue in
       a posttrial motion. The issue is thus forfeited unless defendant can demonstrate that the error
       rises to the level of plain error. People v. Thompson, 238 Ill. 2d 598, 613 (2010). Our supreme
       court has held that potential Apprendi violations are subject to traditional plain error analysis
       and that a defendant also bears the burden of showing that the Apprendi violation was
       prejudicial. People v. Nitz, 219 Ill. 2d 400, 410 (2006). The first step in any plain error analysis
       is determining whether any error occurred (Thompson, 238 Ill. 2d at 613), and this step

          1
           On appeal, defendant does not challenge the veracity of the delinquency adjudication itself.

                                                     -4-
       represents the majority of our analysis of the present issue. Because determination of
       Apprendi’s scope is purely a question of law, our review will be de novo. People v. Johnson,
       206 Ill. 2d 348, 360 (2002).

¶ 18                                  B. Apprendi and Its Predecessors
¶ 19       The roots of the Apprendi prior-conviction exception can be found in a case decided by the
       Supreme Court two years earlier, Almendarez-Torres v. United States, 523 U.S. 224 (1998). In
       Almendarez-Torres, the Court considered whether a certain statutory provision created a
       separate crime or was merely a penalty provision authorizing an enhanced sentence. Section
       1326(a) of Title 8 of the United States Code authorized a sentence of not more than two years’
       imprisonment for any deported alien who returns to the United States. 8 U.S.C. § 1326 (1988).
       Subsection (b), at issue in Almendarez-Torres, authorized a sentence of up to 10 years’
       imprisonment for aliens returning after being deported pursuant to a felony conviction, and a
       sentence of up to 20 years’ imprisonment for aliens returning after being deported pursuant to a
       conviction for an aggravated felony. Almendarez-Torres, 523 U.S. 224.
¶ 20       The Supreme Court found that the provisions in subsection (b) were sentence enhancers
       rather than separate offenses, and that the state was therefore not required to set forth those
       provisions in the charging document. Almendarez-Torres, 523 U.S. at 228; see also McMillan
       v. Pennsylvania, 477 U.S. 79, 84-91 (1986) (factors relevant only to sentencing of an offender
       found guilty of the charged crime need not be set forth in the indictment). In so ruling, the
       Court put great emphasis on the fact that the subject matter in question was recidivism, noting
       that the “subject matter–prior commission of a serious crime–is as typical a sentencing factor
       as one might imagine.” Almendarez-Torres, 523 U.S. at 230. Indeed, the Court stressed the
       traditional role that recidivism has played as a basis for enhancing an offender’s sentencing:
       “[T]o hold that the Constitution requires that recidivism be deemed an ‘element’ of petitioner’s
       offense would mark an abrupt departure from a longstanding tradition of treating recidivism as
       ‘go[ing] to the punishment only.’ ” Id. at 244 (quoting Graham v. West Virginia, 224 U.S. 616,
       629 (1912)).
¶ 21       The Court would turn to its reasoning in Almendarez-Torres the next year in deciding
       Jones v. United States, 526 U.S. 227 (1999). In Jones, the Court was once again tasked with
       deciding whether a statutory provision2 should be considered a sentencing factor or a separate
       offense, requiring notice in the charging instrument, proof beyond a reasonable doubt, and
       submission to a jury. Jones, 526 U.S. at 251-52. The Court distilled the issue down to a single
       question: “[M]ay judicial factfinding by a preponderance support the application of a provision
       that increases the potential severity of the penalty for a variant of a given crime?” Id. at 242.
       The Court found that such a result would shrink the role of the jury and that “the relative
       diminution of the jury’s significance would merit Sixth Amendment concern.” Id. at 248. Also
       citing the traditional view of aggravated offenses as separate offenses, the Court held that the
       requirement of serious bodily injury constituted an element of a separate offense, and was
       subject to the above requirements. Id.

           2
            At issue in Jones was the federal carjacking statute, which provided for a base sentence of no more
       than 15 years’ imprisonment, a sentence of no more than 25 years’ imprisonment if serious bodily
       injury results from the unlawful conduct, and a sentence of up to life imprisonment or death if death
       results from the unlawful conduct. 18 U.S.C. § 2119 (1994).

                                                      -5-
¶ 22       The Jones Court recognized that in reaching that result, it would be required to distinguish
       Almendarez-Torres. The Court emphasized that the holding in Almendarez-Torres “rested in
       substantial part on the tradition of regarding recidivism as a sentencing factor, not as an
       element to be set out in the indictment.” Id. at 249. The fact of a prior conviction was
       “potentially distinguishable for constitutional purposes from other facts that might extend the
       range of possible sentencing.” Id. The Court then expounded on one of the reasons for the
       constitutional distinctiveness of recidivism: “[U]nlike virtually any other consideration used to
       enlarge the possible penalty for an offense, and certainly unlike the factor before us in this
       case, a prior conviction must itself have been established through procedures satisfying the fair
       notice, reasonable doubt, and jury trial guarantees.” Id.
¶ 23       The next term, the Court decided Apprendi, putting constitutional weight behind much of
       what it had alluded to the previous year in Jones. The Court held that “[o]ther than the fact of a
       prior conviction, any fact that increases the penalty for a crime beyond the prescribed statutory
       maximum must be submitted to a jury, and proved beyond a reasonable doubt.” Apprendi, 530
       U.S. at 490. By giving force to the recidivism–or prior-conviction–exception, the Court thus
       implicitly affirmed its earlier ruling in Almendarez-Torres. However, the statutory provision at
       issue in Apprendi was not recidivism, but a hate-crime statute. As such, the Apprendi Court
       pointed out that its holding did not strictly require it to revisit the Almendarez-Torres
       recidivism exception:
                   “Even though it is arguable that Almendarez-Torres was incorrectly decided, and
               that a logical application of our reasoning today should apply if the recidivist issue
               were contested, Apprendi does not contest the decision’s validity and we need not
               revisit it for purposes of our decision today to treat the case as a narrow exception to the
               general rule we recalled at the outset. Given its unique facts, it surely does not warrant
               rejection of the otherwise uniform course of decision during the entire history of our
               jurisprudence.” Id. at 489-90.
       The Court also touched upon–albeit briefly–the logic underlying Almendarez-Torres and the
       prior-conviction exception:
               “[T]here is a vast difference between accepting the validity of a prior judgment of
               conviction entered in a proceeding in which the defendant had the right to a jury trial
               and the right to require the prosecutor to prove guilt beyond a reasonable doubt, and
               allowing the judge to find the required fact under a lesser standard of proof.” Id. at 496.

¶ 24                            C. Nonjury Adjudications of Delinquency
¶ 25       The exact parameters of the prior-conviction exception remain undefined. Indeed, aside
       from the Almendarez-Torres Court’s extensive reliance on tradition, the Supreme Court’s only
       stated rationale for the exception was provided in brief passages in Jones and Apprendi–two
       cases in which the prior-conviction exception itself was not directly at issue. The Court has not
       addressed the issue of whether an adjudication of delinquency is encompassed by the
       prior-conviction exception, and lower federal courts and state courts are split on the issue.
       However, as discussed infra, the majority of lower courts have held that an adjudication of
       delinquency does fall under the exception, and thus need not be set out in the indictment,
       submitted to a jury, or proven beyond a reasonable doubt.



                                                    -6-
¶ 26           1. Procedural Safeguards Attendant to Juvenile Delinquency Proceedings
¶ 27       In Jones and Apprendi, the Supreme Court opined that the prior-conviction exception was
       constitutionally justified by the procedural safeguards in place at the time of the earlier
       conviction. Because criminal convictions are only achieved when a defendant has been
       protected by the requirements of fair notice, the right to a jury, and the right to have guilt
       proven beyond a reasonable doubt, the safeguards required when using that conviction to later
       enhance a sentence need not be as stringent. See Apprendi, 530 U.S. at 496. Because juvenile
       delinquency proceedings provide some, but not all, of those procedural safeguards provided in
       an adult criminal trial, lower courts have sought to determine whether delinquency
       proceedings provide enough safeguards to later qualify for the prior-conviction exception. As
       the Eighth Circuit Court of Appeals described the issue: “[W]hile the Court established what
       constitutes sufficient procedural safeguards (a right to jury trial and proof beyond a reasonable
       doubt), and what does not (judge-made findings under a lesser standard of proof), the Court did
       not take a position on possibilities that lie in between these two poles.” United States v.
       Smalley, 294 F.3d 1030, 1032 (8th Cir. 2002).
¶ 28       The precise set of due process safeguards required in the adjudicatory phase of juvenile
       proceedings was largely established through a series of Supreme Court cases decided more
       than four decades ago. In In re Gault, 387 U.S. 1, 33, 41, 55 (1967), the Court held that the due
       process requirements of fair notice, the right to counsel, and the privilege against
       self-incrimination were applicable in the adjudicatory phase of juvenile proceedings. In In re
       Winship, 397 U.S. 358, 365 (1970), the Court found that juveniles, like adults, are
       constitutionally entitled to proof beyond a reasonable doubt when charged with a violation of a
       criminal law. After tracing the history and reasoning behind beyond-the-reasonable-doubt
       standard, the Winship Court concluded that “[t]he same considerations that demand extreme
       caution in factfinding to protect the innocent adult apply as well to the innocent child.” Id. One
       year later, in McKeiver v. Pennsylvania, 403 U.S. 528 (1971) (plurality opinion), the Court
       held that the Constitution’s due process clause does not require that a juvenile be afforded the
       right to a trial by jury, thus determining that the rights conferred in adult criminal proceedings
       are not perfectly congruent with those due to juveniles in delinquency proceedings. Id. at 533.
¶ 29       Courts analyzing adjudications of delinquency in the context of the prior-conviction
       exception have done so with those constitutional requirements in mind. E.g., Welch v. United
       States, 604 F.3d 408 (7th Cir. 2010). In Illinois, the Juvenile Court Act of 1987 (Act) codifies
       the constitutional requirements. 705 ILCS 405/1-1 et seq. (West 2010). Section 1-5 of the Act
       provides to the minor who is the subject of the proceeding “the right to be present, to be heard,
       to present evidence material to the proceedings, to cross-examine witnesses, to examine
       pertinent court files and records and also, although proceedings under this Act are not intended
       to be adversary in character, the right to be represented by counsel.” 705 ILCS 405/1-5 (West
       2010). Section 5-605 provides that all trials under the Act shall be held before the court and the
       standard of proof and rules of procedure in those trials shall be the same as those applicable in
       criminal proceedings.3 705 ILCS 405/5-605 (West 2010).


           3
           While the Act does provide for a right to a jury trial in certain situations, such as adjudication of
       whether a minor is deemed a “Violent Juvenile Offender” (705 ILCS 405/5-820(a), (d) (West 2010)),
       defendant was not afforded that right here. An adjudication of delinquency pursuant to a jury trial

                                                       -7-
¶ 30                                      2. Lower Court Treatment
¶ 31        The first court to address the present issue was the Ninth Circuit Court of Appeals. In
       United States v. Tighe, 266 F.3d 1187 (9th Cir. 2001), the Ninth Circuit concluded that a prior
       nonjury adjudication of delinquency does not fall under the prior-conviction exception to
       Apprendi. Id. at 1194-95. Relying upon the Supreme Court’s commentary in Jones, the Tighe
       court reasoned that the Supreme Court’s “recognition of prior convictions as a constitutionally
       permissible sentencing factor was rooted in the concept that prior convictions have been, by
       their very nature, subject to the fundamental triumvirate of procedural protections intended to
       guarantee the reliability of criminal convictions: fair notice, reasonable doubt and the right to a
       jury trial.” Id. at 1193. Because juvenile proceedings do not provide the right to a jury trial,
       adjudications arising from those proceedings could not fall under the prior-conviction
       exception. Id. at 1194. Noting that the Supreme Court in Apprendi had expressed skepticism
       toward Almendarez-Torres and the prior-conviction exception, the Tighe court refused to
       extend the exception any further. Id.
¶ 32        Dissenting from the Tighe majority, Judge Brunetti pointed out that the Supreme Court’s
       language in Jones, reiterated in Apprendi, referred strictly to prior criminal convictions. Id. at
       1200 (Brunetti, J., dissenting). “In my view,” Judge Brunetti wrote, “the language in Jones
       stands for the basic proposition that Congress has the constitutional power to treat prior
       convictions as sentencing factors subject to a lesser standard of proof because the defendant
       presumably received all the process that was due when he was convicted of the predicate
       crime.” Id. Extending the logic of Jones to juvenile adjudications, Judge Brunetti argued that
       when a minor receives all the process that is constitutionally due in a juvenile proceeding, there
       is no constitutional problem in later using that adjudication as a sentencing enhancement. Id.
       Because, under McKeiver, the right to a jury trial for a juvenile is not mandated by due process,
       a nonjury adjudication of delinquency would fall under Apprendi’s prior-conviction exception.
       Id.
¶ 33        The reasoning found in Judge Brunetti’s dissent would be echoed in a number of opinions
       over the next decade as numerous courts found that nonjury juvenile adjudications fell under
       the exception. In Smalley, the Eighth Circuit Court of Appeals disagreed with the Tighe
       majority, holding that adjudications of delinquency can properly be characterized as prior
       convictions for Apprendi purposes. Smalley, 294 F.3d at 1032. The Smalley court reasoned that
       it is incorrect to assume that the “ ‘fundamental triumvirate of procedural protections’ ” are not
       only sufficient, but necessary before an adjudication may qualify for the Apprendi exception.
       Id. (quoting Tighe, 266 F.3d at 1193). The court wrote:
                “[W]e conclude that the question of whether juvenile adjudications should be exempt
                from Apprendi’s general rule should not turn on the narrow parsing of words, but on an
                examination of whether juvenile adjudications, like adult convictions, are so reliable
                that due process of law is not offended by such an exemption.” Smalley, 294 F.3d at
                1032-33.



       would fall under the prior-conviction exception, as it would have met all of the procedural safeguards
       mentioned by the Jones and Apprendi Courts.

                                                     -8-
       After citing the many due process protections that are afforded to minors, the court concluded
       that adjudications of juvenile delinquency are sufficiently reliable to fall under the
       prior-conviction exception. Id. at 1033.
¶ 34       In Welch, 604 F.3d 408, the Seventh Circuit Court of Appeals also held that a nonjury
       adjudication of delinquency could be used to enhance a sentence without the requirement that
       the adjudication be proven beyond a reasonable doubt to a jury. The Welch court opined that
       “[p]rior convictions are not subject to the Apprendi rule if the defendant received all the
       protections to which he was constitutionally entitled, and the integrity of the fact-finding
       procedures are thereby ensured.” Id. at 429. Citing to Winship, Gault, and McKeiver, the court
       found that the Supreme Court had been vigilant in ensuring that juvenile adjudicative
       proceedings meet constitutional standards. Id. “[B]ecause juvenile adjudications are reliable,”
       the court concluded, “they are not subject to the Apprendi rule.” Id. In so holding, the Seventh
       Circuit joined the Eighth Circuit, Third Circuit (United States v. Jones, 332 F.3d 688 (3d Cir.
       2003)), Eleventh Circuit (United States v. Burge, 407 F.3d 1183 (11th Cir. 2005)), Sixth
       Circuit (United States v. Crowell, 493 F.3d 744 (6th Cir. 2007)), First Circuit (United States v.
       Matthews, 498 F.3d 25 (1st Cir. 2007)), and Fourth Circuit (United States v. Wright, 594 F.3d
       259 (4th Cir. 2010)), in finding the prior-conviction exception applicable to juvenile
       adjudications.
¶ 35       A majority of state courts have also taken the same position on the juvenile adjudication
       issue. In 2009, the California Supreme Court sided with the majority in holding that the
       exception did apply to prior adjudications of delinquency. People v. Nguyen, 209 P.3d 946
       (Cal. 2009). The court held that a trial court’s authority to impose a greater punishment based
       upon a defendant’s recidivism “may properly be exercised *** when the recidivism is
       evidenced *** by a constitutionally valid prior adjudication of criminal conduct.” (Emphasis
       in original.) Id. at 949; see also, e.g., State v. Hitt, 42 P.3d 732 (Kan. 2002); Ryle v. State, 842
       N.E.2d 320 (Ind. 2005); State v. McFee, 721 N.W.2d 607 (Minn. 2006). Rulings on the issue at
       the state level have not been unanimous, however, as multiple state courts have, instead,
       followed the stricter logic of Tighe. See, e.g., State v. Brown, 2003-2788 (La. 7/6/04); 879 So.
       2d 1276; State v. Harris, 118 P.3d 236 (Or. 2005).
¶ 36       After studying the opinions of the courts that have addressed this matter, at both the federal
       and state levels, we join the majority. We agree that an adjudication of juvenile delinquency,
       reached only where all constitutionally required procedural safeguards are in place, is a no less
       reliable basis for the enhancement of a sentence than is a standard adult criminal conviction.
       To hold otherwise would be “ ‘to hold that the enhancement of an adult criminal sentence
       requires a higher level of due process protection than the imposition of a juvenile sentence.’ ”
       Tighe, 266 F.3d at 1199 (Brunetti, J., dissenting) (quoting United States v. Williams, 891 F.2d
       212, 215 (9th Cir. 1989)). These concerns are more persuasive on the issue than is a “narrow
       parsing” of the Supreme Court’s brief dicta in Jones and Apprendi. Smalley, 294 F.3d at 1033.
       As the Fourth Circuit stated in Wright: “As a jury is not required in a juvenile adjudication on
       the merits, we see no reason to impose such a requirement through the back door by allowing
       former juveniles who have subsequently reached adulthood to overturn their adjudications in
       subsequent sentencing hearings.” Wright, 594 F.3d at 263-64.
¶ 37       This conclusion is further bolstered by the Supreme Court’s decision in McKeiver. In
       holding that due process does not require the right to a jury trial in juvenile proceedings, a
       majority of the Court emphasized that a jury is not “a necessary component of accurate

                                                    -9-
       factfinding.” McKeiver, 403 U.S. at 543, 547 (“[t]he imposition of the jury trial on the juvenile
       court system would not strengthen greatly, if at all, the factfinding function”). In concurrence,
       Justice White agreed, opining that a jury “is not necessarily or even probably better at the job
       than the conscientious judge.” McKeiver, 403 U.S. at 551 (White, J., concurring). Thus, the
       proposition that the absence of a right to a jury trial does not undermine the reliability of a
       juvenile proceeding finds support in Supreme Court jurisprudence.
¶ 38       In the case sub judice, defendant was provided with all required constitutional safeguards
       in his prior juvenile proceedings, including the right to fair notice and the right to have facts
       proven beyond a reasonable doubt. As the adjudication of delinquency provided all process
       that was due, we find that it is sufficiently analogous to a prior criminal conviction to fall under
       the exception in Apprendi. The State was thus not required to put the fact of defendant’s prior
       adjudication in its indictment, present the fact to a jury, or prove the fact of the adjudication
       beyond a reasonable doubt. As we find that no error was committed by the trial court, we need
       not proceed any further in our plain error analysis.

¶ 39                                  II. Trial Court’s Use of the PSI
¶ 40       As prior adjudications of delinquency fall under the Apprendi exception for prior
       convictions, and thus need not be proven to a jury, reason dictates that such adjudications are a
       subject properly within the scope of judicial factfinding at sentencing. However, defendant
       takes issue with the trial court’s reliance upon the PSI as the basis for determining that he had
       been adjudicated delinquent for an offense that would be a Class 1 felony. Like the Apprendi
       issue, defendant concedes that this error was not preserved, and argues instead that plain error
       was committed. Once again, the first step in plain error analysis is determining whether any
       error occurred. Thompson, 238 Ill. 2d at 613.
¶ 41       The issue of what sources a court may constitutionally rely upon in its role as fact finder at
       sentencing was discussed at length in Shepard, 544 U.S. 13. Specifically, the Supreme Court
       looked to the Armed Career Criminal Act (ACCA), which mandated a minimum of 15 years’
       imprisonment for anyone found in possession of a firearm “after three prior convictions for
       serious drug offenses or violent felonies.” Id. at 15 (citing 18 U.S.C. § 924(e) (2000 & Supp. II
       2002)). Under ACCA, only generic burglary–a burglary committed in a building or enclosed
       space, rather than a boat or motor vehicle–was considered a violent felony. Shepard, 544 U.S.
       at 15-16; see Taylor v. United States, 495 U.S. 575 (1990) (interpreting burglary provision of
       ACCA). Because statutes in some states define burglary in a broader fashion, encompassing
       both generic and nongeneric burglary, whether a prior conviction may stand as a predicate
       offense under ACCA is not always immediately clear.
¶ 42       The Court had addressed the same issue 15 years earlier in Taylor, holding that a trial court
       may only look to the fact of conviction and the statutory definition of the prior offense in
       determining whether an offender had previously committed generic burglary. Taylor, 495 U.S.
       at 602. The Shepard Court affirmed its previous ruling in Taylor, finding that a later court
       tasked with determining the nature of a burglary conviction “is generally limited to examining
       the statutory definition, charging document, written plea agreement, transcript of plea
       colloquy, and any explicit factual finding by the trial judge to which the defendant assented.”
       Shepard, 544 U.S. at 16. The Court later added that “some comparable judicial record of this
       information” would also be suitable. Id. at 26. The Court rejected the government’s argument


                                                    - 10 -
       that a sentencing judge should be permitted to read police reports in order to make the
       determination. Id.
¶ 43        Justice Souter included in his majority opinion4 a discussion on the impact of Apprendi on
       the issue before the Court, writing:
                “While the disputed fact here [(whether a defendant committed generic burglary)] can
                be described as a fact about a prior conviction, it is too far removed from the conclusive
                significance of a prior judicial record, and too much like the findings subject to Jones
                and Apprendi, to say that Almendarez-Torres clearly authorizes a judge to resolve the
                dispute.” Shepard, 544 U.S. at 25.
       Defendant relies upon this language, arguing that while the sentencing court may consider the
       fact of a prior conviction, “the sources upon which the sentencing court may rely to make that
       determination are severely limited.” Thus defendant contends that a PSI, similar to the police
       reports at issue in Shepard, may not be relied upon by the sentencing court without offending
       Apprendi.
¶ 44        In the immediate aftermath of Shepard, the Fourth District addressed a similar argument.
       In People v. James, 362 Ill. App. 3d 285, 289 (2005), the defendant argued that “the trial court
       erroneously relied solely on the [PSI] report to sentence him to an extended term.” The Fourth
       District held that under Apprendi, the fact of a prior conviction need not be proven beyond a
       reasonable doubt, and that a PSI is an appropriate and reliable source for judicial determination
       of that fact. The court put particular emphasis on People v. Williams, 149 Ill. 2d 467 (1992), in
       which our supreme court “acknowledged that a variety of documents containing a defendant’s
       criminal history have been found to be properly relied upon at sentencing.” James, 362 Ill.
       App. 3d at 292. Specifically, the Williams court found that “[a] presentence report *** is
       generally a reliable source for the purpose of inquiring into a defendant’s criminal history.”
       Williams, 149 Ill. 2d at 491.
¶ 45        Other Illinois courts subsequently analyzing this issue have addressed Shepard directly. In
       People v. Johnson, 372 Ill. App. 3d 772 (2007), the First District addressed the question of
       “whether[,] under Shepard[,] the information provided by defendant’s PSI can be used by the
       trial court to establish the existence of a prior conviction for purposes of imposing an
       extended-term sentence.” Id. at 779. The court pointed out that the inquiry in Shepard was a
       fact-based inquiry into the elements of an underlying crime; in Johnson there was no question
       as to how the prior felonies were committed, but only the question of if those felonies were
       committed. Id. at 780. The Johnson court noted that under Apprendi, the fact of a prior
       conviction need not be proven beyond a reasonable doubt, and it found that this exception
       remained viable after Shepard. Id. at 781. “Consistent with Apprendi and Shepard, a judge can
       use appropriate judicial documents and records to enhance a sentence based on prior
       convictions. Accordingly, the PSI is an acceptable source for the trial judge to use when
       considering the defendant’s prior criminal background.” Id.


           4
             A five-justice majority, consisting of Justices Souter, Stevens, Scalia, Ginsburg, and Thomas,
       agreed in the holding. Justice Thomas, however, did not join in the section discussing Apprendi (Part
       III). Nevertheless, because the dissenting Justices argued that recidivism enhancements never trigger
       constitutional concerns, “Part III speaks for the Court as a practical matter.” United States v. Carpenter,
       406 F.3d 915, 917 (7th Cir. 2005).

                                                       - 11 -
¶ 46       One year later, in People v. Bolton, 382 Ill. App. 3d 714 (2008), the Second District found
       that the trial court did not err when it considered an ambiguous PSI at sentencing.5 In so ruling,
       the court relied upon the Seventh Circuit Court of Appeals’ summary of the Shepard decision.
       In Carpenter, 406 F.3d at 917, the Seventh Circuit explained: “[A] sentencing court is entitled
       to classify and take into account the nature of a defendant’s prior convictions, provided that the
       judge does not engage in factfinding about what the accused did (as opposed to what crime he
       has been convicted of).” (Emphasis in original.) Because the trial court in Bolton did not go
       “ ‘behind the existence of [the defendant’s] priors to engage in a factual rather than a legal
       analysis of his former criminal behavior,’ ” the Second District found that it had “remained
       within the bounds of the inquiry permitted by Shepard.” Bolton, 382 Ill. App. 3d at 725
       (quoting Carpenter, 406 F.3d at 917).
¶ 47       We agree with our colleagues in the other districts that information from a PSI may be used
       as the basis for sentence enhancement, and that this does not run afoul of Shepard. The mere
       inquiry into the fact of a prior conviction, a fact which need not be proven beyond a reasonable
       doubt, is not the kind of fact-based inquiry with which the Shepard court was concerned.
       Though defendant contends that a PSI is particularly unreliable in determining the fact of a
       prior adjudication of delinquency, as opposed to a prior criminal conviction, this argument is
       unconvincing. The PSI here, unlike that in Bolton, is unequivocal. It indicates that defendant
       was adjudicated delinquent pursuant to a petition alleging three counts of residential burglary,
       a Class 1 felony.
¶ 48       Having decided that a prior adjudication of delinquency is sufficiently analogous to a prior
       conviction so as to fall under the exception to Apprendi, we find that the fact of the prior
       adjudication may be determined by the sentencing court through reference to the PSI. The trial
       court here committed no error. As we find that there has been no error, we need not proceed
       any further in our plain error analysis.

¶ 49                                        CONCLUSION
¶ 50       The judgment of the circuit court of Will County is affirmed.

¶ 51       Affirmed.




           5
            The defendant in Bolton claimed that his prior conviction was for simple possession (a Class 4
       felony), while the State maintained that the conviction was for unlawful possession with intent to
       deliver (a Class 2 felony). The PSI only indicated that the defendant was convicted of “ ‘Possession of
       Controlled Substance’ ” and sentenced to three years’ imprisonment, a term within the range of both a
       Class 2 and a Class 4 felony. Bolton, 382 Ill. App. 3d at 722.

                                                     - 12 -